                Case 1:18-cv-12251-CM
                Case 1:18-cv-12251-CM Document 47 Filed
                                      Document 44 Filed 09/11/20
                                                        09/14/20 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 1
                                                                           1

PORT
AUTHORITY
NVNJ
AIR LAND RAIL SEA


     September 11 , 2020                                                                , ~/ff tl~~t)"~ ~ ;;,-
     Via Electronic Filing
     Hon. Colleen McMahon, USDJ                                                           0
                                                                                        v ··      ,3 .,
                                                                                                        ro
                                                                                                   ~ /v---
                                                                                                         r ,,,J-,
                                                                                                                             1::

                                                                                                                                        -T;
                                                                                                                                                    ,#   /}



     Daniel Patrick Moynihan
     United States Courthouse
     500Pear!St                                                                                    V9-
                                                                                                                     rl-- h
                                                                                                                     \/
                                                                                                                            ~
                                                                                                                              Y
                                                                                                                                   ~
                                                                                                                                   11
                                                                                                                                        /
                                                                                                                                            J
                                                                                                                                                          .    "r
                                                                                                                                                              vL}\1
     ::~ y : : :: ::
            Case No.: 18-CV-12251-CM
                                        ~=n Mmnez v. Port Aulliorify =Hudwn                                                        ~ratio:;(Yr\fltv cP
                                                                                                                                            •   n
                                                                                                                                                          v

                                                                        r~ ~
                                                                                                                                        ~
                                             .,   r    - -    " ('\            n               -        ,,.., ,-.    i""'\
     Dear Judge McMahon :                              '
                                             ., . ._.1, ,
                                                  I!               ,
                                                                        f.
                                                                       L ....}
                                                                                   ti•'
                                                                                   •.     "'
                                                                                               ~"·
                                                                                                   ·,4"
                                                                                                      ·,k\           ~
                                                                                                   lo        "-=-'   L~.,

     This office represents the Port Authority Trans-Hudson Corporation in the above-captioned matter.
     Please accept this letter in response to Your Honor's September 10, 2020 Order, which require
     that any scheduling difficulties with respect to the October 6, 2020 trial date be brought to t e
     attention of the Court in writing.

     I have another trial scheduled to commence on October 5, 2020, in the matter of Anetane v. P&\TH,
     in the Superior Court of New Jersey, Hudson County, Docket Number L-1290-18. I m the
     designated trial attorney on behalf of PATH in that matter. The Anetane matter was filed n April
     4, 2018, making it approximately nine months older than the current matter before Yo r Honor.
     The Anetane matter was first listed for trial on February 11 , 2020 but adjourned due to laintiff s
     expert unavailability. Thereafter, the trial was listed for March 16, 2020 but adjo ed due to
     COVID-19. The trial was then listed for June 15, 2020 but adjou9'.10d ag~l¾e...to C VID-19. On
     both June 10, 2020 and August 7, 2020, the Court sent out notices~ ich listed t trial date as
     October 5, 2020. Plaintiff has scheduled the de bene esse de sition of his testi ing expert for
     September 29, 2020 in anticipation of the trial commencing on ctober 5, 2020.

     Therefore, Defendant respectfully requests an adjournment of the ~          t Oc ber 6, 2020 trial
     date before Your Honor due to this conflict. This is PATH's first requesrrc;; n adjournment of
     the trial date. I have spoken to my adversary, Patrick Finn, Esq., who has grac ously consented to
     this request. Please also be advised that I am currently checking with all wit esses to determine
     their availability for the trial before Your Honor and will advise the Court in riting should they
     also have scheduling difficulties .

     Respectfully submitted,

     ls/Thomas R. Bro
     Thomas R. Bropl'iy             ~§oc SDNY
     (212) 435-3492
                                   DOCUMENT
     TRB :jra                      ELECTRONICALLY FILED
                                   DOC#: _ _ __ _ ~ --
                               1
                               ! DATEFII,,ED                 ___       __._ _
         4 World Trade Center I 1SO Greenwich Street 24th Flocir°J""NewYork.NY 10007 I T: 212-435-34921 F 212-435·3834 I tbro h
